Citation Nr: 1229757	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for paraplegia below the waist.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant 

ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  The appellant seeks benefits as a properly substituted claimant.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

By way of history, the Veteran filed a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for paraplegia below the waist in January 2008.  The RO denied the Veteran's claim in a rating decision dated October 2008.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on this issue, but died in September 2010, before the Board issued a decision on his appeal.  

The Board remanded the claim in September 2010 for additional evidentiary development, to include obtaining a VA opinion regarding the extent to which VA's care caused the Veteran's paraplegia below the waist and/or whether the proximate cause of the Veteran's paraplegia below the waist was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, to include the failure to exercise the degree of care that would be expected of a reasonable health care provider, or an event not reasonably foreseeable.  The VA opinion was obtained in November 2010 and associated with the claims file.  

The appellant subsequently submitted a statement in October 2010 which the RO construed to be a request for substitution.  The RO issued a memorandum in September 2011 in which the appellant was determined to be the properly substituted claimant in connection with the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for paraplegia below the waist. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A. The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212.

In light of the RO's finding that the appellant in this case is a properly substituted claimant in connection with the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for paraplegia below the waist, a remand is required in this case to afford the RO the opportunity to issue a supplemental statement of the case.  A supplemental statement of the case is required in this instance following the inclusion of the November 2010 VA opinion into the record.  See 38 C.F.R. § 19.31 (2011).   

Accordingly, the case is remanded for the following action:
1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit on appeal remains denied, a supplemental statement of the case, which includes consideration of the November 2010 VA opinion, must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


